AllianceBernstein Unconstrained Bond Fund, Inc. (formerly AllianceBernstein Diversified Yield Fund, Inc.) 811-07391 77CMatters submitted to a vote of security holders RESULTS OF SHAREHOLDERS MEETING (unaudited) The Annual Meeting of Stockholders of the AllianceBernstein Unconstrained Bond Fund, Inc. (the “Fund”) was held on November 5, 2010 and adjourned until December 16, 2010 and January 5, 2011.At the December 16, 2010 Meeting, with respect to the first item of business, the election of Directors, the required number of outstanding shares were voted in favor of the proposal, and the proposal was approved.At the January 5, 2011 Meeting, with respect to the fifth item of business, changes to the Fund’s fundamental policy regarding commodities, the required number of outstanding shares were voted in favor of the proposal, and the proposal was approved.A description of each proposal and number of shares voted at the Meetings are as follows (the proposal numbers shown below correspond to the proposal numbers in the Fund’s proxy statement): 1. The election of the Directors, eachsuch Director toserve a term of anindefinite durationand until his or her successor is duly elected and qualifies. Voted For Withheld Authority John H. Dobkin Michael J. Downey William H. Foulk, Jr. D. James Guzy Nancy P. Jacklin Robert M. Keith Garry L. Moody Marshall C. Turner, Jr. Earl D. Weiner Voted For Voted Against Abstained Broker Non-Votes 5.Approve the Amendment of the Fund’s fundamental policy regarding commodities. ABLegal/AUBF-N-SAR Item 77C -Results of shareholder mtg 11/10
